Exhibit 10.14

[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

AMENDMENT NUMBER THREE TO

PARTNERSHIP AGREEMENT

THIS THIRD AMENDMENT TO PARTNERSHIP AGREEMENT (the “Third Amendment”) is made
and entered into as of this 1st day of November 2006 by and between Website
Pros, Inc. (“Company”), a Delaware corporation located at 12735 Gran Bay Parkway
West, Building 200, Jacksonville, FL 32258 and Discover Financial Services, LLC
(“DFS”), a Delaware limited liability corporation, located at 2500 Lake Cook
Road, Riverwoods, IL 60015.

WHEREAS, Company and DFS entered into a Partnership Agreement dated as of
November 3, 2003, and as amended by Amendment Number One to the Partnership
Agreement dated December 2004 and Amendment Number Two to the Partnership
Agreement dated September 2, 2005 (“Agreement”); and

WHEREAS, DFS and Company wish to extend the term and modified the terms of the
Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Section 15.1 – The parties agree to extend the term of the Agreement until
November 3, 2007.

 

  2. Exhibit C – The parties agree to delete the sentence “Minimum of [*]
Merchant names.” in the “Details of co-branding elements” section.

 

  3. Exhibit D, as amended by Amendment Number One to the Partnership Agreement
dated December 2004 – The parties agree to insert the following sentence to the
end of Item 3. Commission Calculation., Section 2: Products Governed by Net
Collected Margin Revenue Share Calculations:

“C) SmartClicks Products.”

 

  4. Except as herein modified, all terms and conditions of the Agreement, as
amended, remain in full force and effect, and by executing this Third Amendment,
the parties hereto ratify and confirm the terms of the Agreement, as amended.

 

  5. This Third Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, and taken together they shall be considered
one agreement.

IN WITNESS WHEREOF, each of the parties have duly caused this Third Amendment to
be executed by its duly authorized officer as of the effective date set forth
above.

 

DISCOVER FINANCIAL SERVICES, LLC

    WEBSITE PROS, INC.

By:

 

/s/ Jaby Orlowski

   

By:

 

/s/ David L. Brown

Name:

 

Jaby Orlowski

   

Name:

  David L. Brown

Title:

 

Vice President

   

Title:

  President and CEO